Exhibit 10.3

 

 

PROTECTION ONE ALARM MONITORING, INC.,

as Issuer,

and

THE GUARANTORS LISTED

ON THE SIGNATURE PAGES HERETO,

as Guarantors

 

8 1/8% SENIOR SUBORDINATED NOTES DUE 2009

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL INDENTURE
Dated as of April 18, 2005

 

TO

 

INDENTURE

Dated as of December 21, 1998

 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK,

as Trustee

 

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of April 18,
2005 among Protection One Systems, Inc., a Delaware corporation, Protection One
Data Services, Inc., a Delaware corporation, Security Monitoring Services, Inc.,
a Florida corporation, Protection One Alarm Monitoring of Mass, Inc., a
Massachusetts corporation (each a “Guaranteeing Subsidiary” and a subsidiary of
Protection One Alarm Monitoring, Inc. (the “Company”)), the Company, the other
Guarantors (as defined in the Indenture referred to herein) and The Bank of New
York, as trustee under the Indenture referred to herein (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of December 21, 1998 providing for the
issuance of its 8 1/8% Senior Subordinated Notes due 2009 (the “Notes”); and

 

WHEREAS, the Indenture provides that under certain circumstances each
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which such Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, each Guaranteeing
Subsidiary and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

 


1.                                       CAPITALIZED TERMS.  CAPITALIZED TERMS
USED HEREIN WITHOUT DEFINITION SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE
INDENTURE.


 


2.                                       AGREEMENT TO GUARANTEE.  EACH
GUARANTEEING SUBSIDIARY HEREBY AGREES AS FOLLOWS:


 


(A)                                  ALONG WITH ALL GUARANTORS NAMED IN THE
INDENTURE, TO JOINTLY AND SEVERALLY GUARANTEE TO EACH HOLDER OF A NOTE
AUTHENTICATED AND DELIVERED BY THE TRUSTEE AND TO THE TRUSTEE AND ITS SUCCESSORS
AND ASSIGNS, THE NOTES OR THE OBLIGATIONS OF THE COMPANY HEREUNDER OR
THEREUNDER, THAT:


 


(I)                                     THE DUE AND PUNCTUAL PAYMENT OF THE
PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST AND ADDITIONAL INTEREST, IF ANY, ON
EACH NOTE, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT
MATURITY, BY ACCELERATION, REDEMPTION OR OTHERWISE, THE DUE AND PUNCTUAL PAYMENT
OF INTEREST AND ADDITIONAL INTEREST, IF ANY, ON THE OVERDUE PRINCIPAL AND
PREMIUM, IF ANY, AND ADDITIONAL INTEREST, IF

 

2

--------------------------------------------------------------------------------


 


ANY, ON THE NOTES, TO THE EXTENT LAWFUL, AND THE DUE AND PUNCTUAL PERFORMANCE OF
ALL OTHER OBLIGATIONS OF THE COMPANY TO THE HOLDERS OR THE TRUSTEE, ALL IN
ACCORDANCE WITH THE TERMS OF SUCH NOTE AND THIS INDENTURE; AND


 


(II)                                  IN THE CASE OF ANY EXTENSION OF TIME OF
PAYMENT OR RENEWAL OF ANY NOTES OR ANY OF SUCH OTHER OBLIGATIONS, THAT THE SAME
WILL BE PROMPTLY PAID IN FULL WHEN DUE OR PERFORMED IN ACCORDANCE WITH THE TERMS
OF THE EXTENSION OR RENEWAL, AT MATURITY, BY ACCELERATION OR OTHERWISE.


 


(B)                                 THE OBLIGATIONS HEREUNDER SHALL BE
UNCONDITIONAL, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR ENFORCEABILITY OF THE
NOTES OR THE INDENTURE, THE ABSENCE OF ANY ACTION TO ENFORCE THE SAME, ANY
WAIVER OR CONSENT BY ANY HOLDER OF THE NOTES WITH RESPECT TO ANY PROVISIONS
HEREOF OR THEREOF, THE RECOVERY OF ANY JUDGMENT AGAINST THE COMPANY, ANY ACTION
TO ENFORCE THE SAME OR ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR.


 


(C)                                  THE FOLLOWING IS HEREBY WAIVED: DILIGENCE,
PRESENTMENT, DEMAND OF PAYMENT, FILING OF CLAIMS WITH A COURT IN THE EVENT OF
INSOLVENCY OR BANKRUPTCY OF THE COMPANY, ANY RIGHT TO REQUIRE A PROCEEDING FIRST
AGAINST THE COMPANY, PROTEST, NOTICE AND ALL DEMANDS WHATSOEVER.


 


(D)                                 THIS NOTE GUARANTEE SHALL NOT BE DISCHARGED
EXCEPT BY COMPLETE PERFORMANCE OF THE OBLIGATIONS CONTAINED IN THE NOTES AND THE
INDENTURE, AND EACH GUARANTEEING SUBSIDIARY ACCEPTS ALL OBLIGATIONS OF A
GUARANTOR UNDER THE INDENTURE.


 


(E)                                  IF ANY HOLDER OR THE TRUSTEE IS REQUIRED BY
ANY COURT OR OTHERWISE TO RETURN TO THE COMPANY, THE GUARANTORS, OR ANY
CUSTODIAN, TRUSTEE, LIQUIDATOR OR OTHER SIMILAR OFFICIAL ACTING IN RELATION TO
EITHER THE COMPANY OR THE GUARANTORS, ANY AMOUNT PAID BY EITHER TO THE TRUSTEE
OR SUCH HOLDER, THIS NOTE GUARANTEE, TO THE EXTENT THERETOFORE DISCHARGED, SHALL
BE REINSTATED IN FULL FORCE AND EFFECT.


 


(F)                                    EACH GUARANTEEING SUBSIDIARY SHALL NOT BE
ENTITLED TO ANY RIGHT OF SUBROGATION IN RELATION TO THE HOLDERS IN RESPECT OF
ANY OBLIGATIONS GUARANTEED HEREBY UNTIL PAYMENT IN FULL OF ALL OBLIGATIONS
GUARANTEED HEREBY.


 


(G)                                 AS BETWEEN THE GUARANTORS, ON THE ONE HAND,
AND THE HOLDERS AND THE TRUSTEE, ON THE OTHER HAND, (X) THE MATURITY OF THE
OBLIGATIONS GUARANTEED HEREBY MAY BE ACCELERATED AS PROVIDED IN ARTICLE 6 OF THE
INDENTURE FOR THE PURPOSES OF THIS NOTE GUARANTEE, NOTWITHSTANDING ANY STAY,
INJUNCTION OR OTHER PROHIBITION PREVENTING SUCH ACCELERATION IN RESPECT OF THE
OBLIGATIONS GUARANTEED HEREBY, AND (Y) IN THE EVENT OF ANY DECLARATION OF
ACCELERATION OF SUCH OBLIGATIONS AS PROVIDED IN ARTICLE 6 OF THE INDENTURE, SUCH
OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE) SHALL FORTHWITH BECOME DUE AND
PAYABLE BY THE GUARANTORS FOR THE PURPOSE OF THIS NOTE GUARANTEE.


 


(H)                                 THE GUARANTORS SHALL HAVE THE RIGHT TO SEEK
CONTRIBUTION FROM ANY NON-PAYING GUARANTOR SO LONG AS THE EXERCISE OF SUCH RIGHT
DOES NOT IMPAIR THE RIGHTS OF THE HOLDERS UNDER THE GUARANTEE.

 

3

--------------------------------------------------------------------------------


 


(I)                                     PURSUANT TO SECTION 10.02 OF THE
INDENTURE, AFTER GIVING EFFECT TO ANY MAXIMUM AMOUNT AND ANY OTHER CONTINGENT
AND FIXED LIABILITIES THAT ARE RELEVANT UNDER ANY APPLICABLE BANKRUPTCY OR
FRAUDULENT CONVEYANCE LAWS, AND AFTER GIVING EFFECT TO ANY COLLECTIONS FROM,
RIGHTS TO RECEIVE CONTRIBUTION FROM OR PAYMENTS MADE BY OR ON BEHALF OF ANY
OTHER GUARANTOR IN RESPECT OF THE OBLIGATIONS OF SUCH OTHER GUARANTOR UNDER
ARTICLE 10 OF THE INDENTURE, THIS NEW NOTE GUARANTEE SHALL BE LIMITED TO THE
MAXIMUM AMOUNT PERMISSIBLE SUCH THAT THE OBLIGATIONS OF SUCH GUARANTOR UNDER
THIS NOTE GUARANTEE WILL NOT CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE.


 


3.                                       EXECUTION AND DELIVERY.  EACH
GUARANTEEING SUBSIDIARY AGREES THAT THE NOTE GUARANTEES SHALL REMAIN IN FULL
FORCE AND EFFECT NOTWITHSTANDING ANY FAILURE TO ENDORSE ON EACH NOTE A NOTATION
OF SUCH NOTE GUARANTEE.


 


4.                                       GUARANTEEING SUBSIDIARY MAY
CONSOLIDATE, ETC. ON CERTAIN TERMS.


 


(A)                                  NOTHING CONTAINED IN THIS SUPPLEMENTAL
INDENTURE SHALL PREVENT ANY CONSOLIDATION OR MERGER OF ANY GUARANTEEING
SUBSIDIARY WITH OR INTO THE COMPANY OR ANOTHER GUARANTOR OR SHALL PREVENT ANY
SALE OR CONVEYANCE OF THE PROPERTY OF ANY GUARANTEEING SUBSIDIARY, AS AN
ENTIRETY OR SUBSTANTIALLY AS AN ENTIRETY, TO THE COMPANY OR THE GUARANTOR.  UPON
ANY SUCH CONSOLIDATION, MERGER, SALE OR CONVEYANCE, THE NOTE GUARANTEE GIVEN BY
SUCH GUARANTEEING SUBSIDIARY SHALL NO LONGER HAVE ANY FORCE OR EFFECT.


 


(B)                                 NOTHING CONTAINED IN THIS SUPPLEMENTAL
INDENTURE SHALL PREVENT ANY CONSOLIDATION OR MERGER OF ANY GUARANTEEING
SUBSIDIARY WITH OR INTO A PERSON (PROVIDED SUCH PERSON IS A CORPORATION,
PARTNERSHIP OR TRUST) OTHER THAN THE COMPANY OR ANOTHER GUARANTOR OR SHALL
PREVENT ANY SALE OR CONVEYANCE OF THE PROPERTY OF ANY GUARANTEEING SUBSIDIARY AS
AN ENTIRETY OR SUBSTANTIALLY AS AN ENTIRETY TO ANY SUCH PERSON (WHETHER OR NOT
AN AFFILIATE OF THE GUARANTOR).  UPON THE SALE OR DISPOSITION OF ANY
GUARANTEEING SUBSIDIARY (OR ALL OR SUBSTANTIALLY ALL OF ITS ASSETS) TO A PERSON
WHICH IS NOT A SUBSIDIARY OF THE COMPANY, WHICH IS OTHERWISE IN COMPLIANCE WITH
THIS SUPPLEMENTAL INDENTURE, SUCH GUARANTEEING SUBSIDIARY SHALL BE DEEMED
RELEASED FROM ALL ITS OBLIGATIONS UNDER THIS SUPPLEMENTAL INDENTURE AND ITS NOTE
GUARANTEE AND SUCH NOTE GUARANTEE SHALL TERMINATE; PROVIDED, HOWEVER, THAT ANY
SUCH TERMINATION SHALL OCCUR ONLY TO THE EXTENT THAT ALL OBLIGATIONS OF SUCH
GUARANTEEING SUBSIDIARY UNDER ALL ITS GUARANTEES OF, AND UNDER ALL OF ITS
PLEDGES OF ASSETS OR OTHER SECURITY INTERESTS WHICH SECURE, INDEBTEDNESS OF THE
COMPANY SHALL ALSO TERMINATE UPON SUCH RELEASE, SALE OR TRANSFER.


 


(C)                                  THE TRUSTEE SHALL, AT THE COMPANY’S
EXPENSE, DELIVER AN APPROPRIATE INSTRUMENT EVIDENCING SUCH RELEASE UPON RECEIPT
OF A REQUEST BY THE COMPANY ACCOMPANIED BY AN OFFICERS’ CERTIFICATE CERTIFYING
AS TO THE COMPLIANCE WITH THIS SECTION 4.  IF SUCH GUARANTEEING SUBSIDIARY IS
NOT SO RELEASED IT REMAINS LIABLE FOR THE FULL AMOUNT OF PRINCIPAL OF AND
INTEREST ON THE NOTES AS PROVIDED IN THIS THE SUPPLEMENTAL INDENTURE.


 


5.                                       NO RECOURSE AGAINST OTHERS.  NO PAST,
PRESENT OR FUTURE DIRECTOR, OFFICER, EMPLOYEE, INCORPORATOR, STOCKHOLDER OR
AGENT OF ANY GUARANTEEING SUBSIDIARY, AS SUCH,

 

4

--------------------------------------------------------------------------------


 

shall have any liability for any obligations of the Company or any Guaranteeing
Subsidiary under the Notes, any Note Guarantees, the Indenture or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation.  Each Holder of the Notes by accepting a
Note waives and releases all such liability.  The waiver and release are part of
the consideration for issuance of the Notes.


 


6.                                       NEW YORK LAW TO GOVERN.  THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL
INDENTURE BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW
TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.


 


7.                                       COUNTERPARTS. THE PARTIES MAY SIGN ANY
NUMBER OF COPIES OF THIS SUPPLEMENTAL INDENTURE.  EACH SIGNED COPY SHALL BE AN
ORIGINAL, BUT ALL OF THEM TOGETHER REPRESENT THE SAME AGREEMENT.


 


8.                                       EFFECT OF HEADINGS.  THE
SECTION HEADINGS HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION HEREOF.


 


9.                                       THE TRUSTEE.  THE TRUSTEE SHALL NOT BE
RESPONSIBLE IN ANY MANNER WHATSOEVER FOR OR IN RESPECT OF THE VALIDITY OR
SUFFICIENCY OF THIS SUPPLEMENTAL INDENTURE OR FOR OR IN RESPECT OF THE RECITALS
CONTAINED HEREIN, ALL OF WHICH RECITALS ARE MADE SOLELY BY EACH GUARANTEEING
SUBSIDIARY AND THE COMPANY.


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

5

--------------------------------------------------------------------------------


 

 

PROTECTION ONE ALARM
MONITORING, INC.

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

Title: President and CEO

 

 

 

 

 

PROTECTION ONE, INC.

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

Title: President and CEO

 

 

 

 

 

NETWORK MULTIFAMILY SECURITY
CORPORATION

 

 

 

By:

/s/ Steve Williams

 

 

Name: Steve Williams

 

Title: President

 

 

 

 

 

PROTECTION ONE SYSTEMS, INC.

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

Title: President

 

 

 

 

 

PROTECTION ONE DATA SERVICES,
INC.

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

Title: President

 

 

 

 

[Sig Page to Supp Indenture]

 

6

--------------------------------------------------------------------------------


 

 

SECURITY MONITORING SERVICES,
INC.

 

 

 

By:

/s/ Illegible

 

 

Name:

 

Title:

 

 

 

 

 

PROTECTION ONE ALARM
MONITORING OF MASS, INC.

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

Title: President

 

7

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,

 

as Trustee

 

 

 

By:

/s/ Melonee Young

 

 

Name: Melonee Young

 

Title: Agent

 

8

--------------------------------------------------------------------------------